Citation Nr: 1729118	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  15-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected death pension (survivor's pension) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to November 1954.  He died in July 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination issued by the Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary prior to adjudicating the appellant's claim on appeal.  Specifically, the Board finds that a remand is necessary to determine whether the appellant's countable income and unreimbursed medical expenses have been correctly calculated.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during a 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a). Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272; nor is the income of a spouse. 

Unreimbursed medical expenses in excess of 5 percent of the maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's countable income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the appellant received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  

Initially, the Board observes that the RO indicated that the appellant's calculated income included annual SSA benefits ($8,722.00), annual retirement income ($4,243.00), and annual Social Security death payments ($255.00).  While documentation regarding the appellant's SSA benefits was obtained and the appellant reported her monthly retirement income in her application for death pension, documentation regarding Social Security death payments has not been associated with the claims file.  On remand such documentation must be obtained.  

Further, there is conflicting evidence of record regarding the amount of the appellant's unreimbursed medical expenses.  In this regard, the RO indicated that the appellant's Medicare Part B premiums were $1,233.00.  However, documentation regarding Medicare Part B premiums totaling that amount is not of record.  The Board observes that in the appellant's 2013 Tax Return, it was documented that her medical and dental expenses totaled $3,200 for the year.  Further, there were a number of medical expenses listed on the appellant's application for death pension.  There is no indication that such expenses were considered in the calculation of unreimbursed medical expenses.  

In light of the foregoing, the Board finds that it is unclear from the current record what amounts the AOJ used in calculating the appellant's countable income and unreimbursed medical expenses.  Thus, a remand is required for the AOJ to provide a detailed accounting of the appellant's entitlement to nonservice-connected death pension, including the calculations used for her unreimbursed medical expenses and countable income.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct a thorough accounting of the appellant's countable income, to include the calculation of the deduction of unreimbursed medical expenses.

Ensure that the annual income and deductions made for unreimbursed medical expense deductions are the same as that reflected in the appropriate SSA Inquiry printouts and reports of medical expenses submitted by the appellant.  If there are any facts or figures that need clarification or supporting documentation by the appellant, she should be contacted and requested to provide what is needed. 

In a detailed summary, the AOJ must provide a clear explanation for all figures used so that the Board is able to understand where it derived the amounts used in calculating the appellant's countable income and why such amounts were used.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the appellant and her representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




